ORDER
PER CURIAM.
On June 5, 1990, we published our order which granted permission for the Public Defender for the Second Judicial Circuit to withdraw in this and 99 other cases, and which stated the court will entertain similar motions in up to 200 additional cases. This relief was found justified by the backlog of appellate cases in the public defender’s office created by failure of the legislature to allocate sufficient funds in the past to permit the hiring of the staff necessary to process the number of appeals assigned to the office. Now, however, it has come to our attention that the 1990 Florida Legislature has appropriated $1,500,000 to remedy these problems. These funds:
are provided for public defender workload for non-capital appeals. Funds are provided for 20 attorneys and 14 clerical support staff and shall be distributed to the 2nd, 7th, 10th, and 11th appellate circuits after consultation with the legislative appropriations committees.
Amendment to House Bill 3701, Specific Appropriation 1290A.
In view of the foregoing, we find the relief we granted in our prior order may be unnecessary, in whole or in part. Accordingly, we sua sponte order movant to show cause why this court’s order of June 5, 1990, should not be modified or withdrawn. The response shall be filed with the clerk of this court by Friday, June 15.
Action on the pending motions to withdraw shall be held in abeyance until receipt and consideration of the response.
SHIVERS, C.J., and ERVIN and SMITH, JJ., concur.